Citation Nr: 1422585	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for sensory loss to the left fourth and fifth toes.

2.  Entitlement to an evaluation in excess of 10 percent for a left foot ganglion cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1988 and from April 1989 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied an increased rating for a service-connected left foot ganglion cyst and granted service connection for sensory loss left fourth and fifth toes.

In September 2011, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge.  A full transcript of the hearing is of record.

The issue of entitlement to an evaluation in excess of 10 percent for service-connected sensory loss to the left fourth and fifth toes is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected left foot ganglion cyst is manifested by no more than a moderately severe disability picture.  

CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected left foot ganglion cyst have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5099-5024, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all three notice elements along with the type of information mandated by the Court in Dingess.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, several VA examination reports, and the Veteran's hearing testimony.  The Board notes that when VA undertakes to provide an examination, it must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examinations were adequate, as they were predicated upon examination of the Veteran and a review of the record and were fully substantiated.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was provided with a hearing before the Board in September 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veteran Law Judge conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Acting Veterans Law Judge fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The Acting Veterans Law Judge and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities as applicable.  In addition, the Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected left foot ganglion cyst has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5099-5024.  38 C.F.R. §§ 4.20, 4.71a.  

Diagnostic Code 5024 pertains to tenysovitis.  The diseases under diagnostic codes 5013 through 5024 are rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

For VA compensation purposes, the normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

In November 2006, a left dorsum ganglion cyst was excised.  On VA examination in April 2007, the Veteran complained of increased left foot pain and numbness of the left lateral foot and calf area.  He reported dull pain in the ganglion area that was a five on a scale of one to 10.  It was worse after wearing shoes or prolonged walking and standing.  His current walking and standing tolerance was 25 minutes due to pain.  On objective examination, the examiner noted that the Veteran walked freely and briskly without an antalgic gait.  He was wearing off-the-shelf shoes with arch supports.  He used no other assistive devices.  There was a hallux valgus deformity.  There was a 2.5 x 1.5 centimeter ganglion cyst of the dorsal lateral aspect of the of the left foot, which was exquisitely tender to palpation.  There was a recent well healed surgical incision scar overlying this.  The scar showed no sign of inflammation or infection.  All tendons were intact.  The transverse and longitudinal arches were present and nontender.  There was four-degrees of valgus angulation of the os calcis.  Plantar flexion was from zero to 20 degrees, dorsal flexion was to zero degrees.  Inversion was from zero to 30 degrees, and eversion was from zero to 15 degrees.  There was no apparent pain, weakness, fatigability, or loss of coordination on repetitive range of motion assessment.  An X-ray study of the left foot revealed no fracture or dislocations, the joint spaces were maintained, and there were no vascular calcifications.  

On August 2008 VA examination, the examiner noted that the Veteran underwent an excision of a left foot ganglion cyst in November 2006 with a recurrence.  The Veteran complained of pain in the midfoot and forefoot areas.  He also noted numbness in the left toes.  The Veteran did not use any corrective shoes or assistive devices other than gel-type inserts for his shoes.  The ganglion cyst disability had no impact on the activities of daily living or upon employment according to the examiner.  There was a slight limp on the left.  There was full range of motion on the left toes.  There was a well healed surgical scar in the fourth and fifth intermetatarsal space at the base of the tarsometatarsal joints.  Ankle range of motion was from zero to 20 degrees and from zero to 45 degrees without obvious pain.  There was tenderness over the dorsum of the left foot and the plantar aspects of the metatarsal heads.  There was no instability.  There was no additional limitation of motion following repetitive use other than increased pain without further loss of motion.  There were no flare-ups.  There was no incoordination, fatigue, weakness, of lack of endurance of the left foot.

On VA examination in June 2010, the Veteran reported some irritation in the area of the surgical scar when he wore shoes.  There was mild pain.  The Veteran did not use any special shoes or inserts.  There were no flare-ups and no incoordination, excess fatigue, or lack of endurance.  The Veteran was able to work as a train engineer and perform the activities of daily living.  Gait was normal.  The examiner observed a 3 x 0.5 centimeter scar over the base of the metatarsals.  The scar was nontender.  There was no tenderness over the foot.  The Veteran could dorsiflex and plantarflex the toes without pain.  With repetitive motion, there was no change in range of motion, coordination, fatigability, endurance, or pain level.  The examiner diagnosed, in pertinent part, a ganglion cyst of the left foot, excision of a ganglion cyst of the left foot.

An August 2011 private medical record indicated that the Veteran was weight bearing 75% of the day and that he exercised daily.  The diagnosis was of pain in limb and neuroma.

At the September 2011 hearing, the Veteran testified regarding his service-connected disability of the left toes primarily.  However, he indicated that walking was limited.  The boots he had to wear for work caused the ganglion cyst disability to be painful.  The Veteran was apparently able to perform his job duties, but he had pain from his boots so that working was painful.  At the end of the day, when the Veteran got home, he was inactive due to the pain caused by the footwear required for his job.  

The Board notes that it is permissible to change the diagnostic code under which a veteran is rated.  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Tedeschi v. Brown, 7 Vet. App. 411 (1995). 

Here, the Veteran's left foot ganglion cyst disability entails an excision, recurrence, a scar, and pain.  The Board notes that neurologic toe manifestations are rated separately and need not be considered herein.  All told, the Veteran's left ganglion cyst disability is best rated under Diagnostic Code 5284, the provision pertaining to foot injuries, other.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injury; a 20 percent disability rating is warranted for moderately-severe foot injury; and a maximum 30 percent disability rating is warranted for severe foot injury.  But a note in this code indicates an even higher 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This Diagnostic Code and VA's Rating Schedule in general do not define what exactly is meant by the descriptive words "moderate", "moderately-severe" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for " equitable and just decisions"  38 C.F.R. §§ 4.2, 4.6 (2013).

Due to the multiplicity of symptoms, recurrence, and pain from work-required footwear, the Board finds that the Veteran's symptomatology is tantamount to a moderately severe disability picture, and a 20 percent evaluation is assigned for the entire appeal period, as the Veteran's symptomatology does not appear to have fluctuated materially.  38 C.F.R. § 4.71a, Diagnostic Code 5284; Hart, supra.  A 30 percent evaluation is not warranted, as the Board finds that the disability is not severe in nature.  The Veteran is able to perform his activities of daily living and work.  Furthermore, he can walk and exercise.  The Board finds that the foregoing capabilities are inconsistent with a severe disability picture.

The Board has reviewed other scheduler provisions related to the feet.  The ones that offer evaluations in excess of 20 percent are inapplicable herein.  Diagnostic Code 5276 pertains to flatfoot, which is not a service-connected disability even if the Veteran suffers from it.  38 C.F.R. § 4.71a.  Diagnostic Code 5278 concerns claw foot, a disability from which the Veteran does not suffer.  Id.  Diagnostic Code 5283 applies to malunion or nonunion of the tarsal or metatarsal bones.  Id.  The Veteran does not suffer from such a disability.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59 (2013), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, to the extent these manifestations have been present, they have been taken into consideration.  However, as explained above, there is no means by which to assign a higher rating because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion.  Indeed, there is no indication that range of motion of the left foot or ankle is restricted.  See 38 C.F.R. § 4.71, Plate II.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected left foot ganglion cyst disability, and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.   Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left foot ganglion cyst is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot ganglion cyst disability with the established criteria found in the rating schedule for disabilities of the feet shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Indeed, the Veteran has been rated under a flexible provision for "other" foot disabilities that permits consideration of symptomatology as a whole based on severity.  Thus, the entirety of the Veteran's symptoms have been considered.  Furthermore, the Board has taken into account the holding in DeLuca and related scheduler provisions and case law.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left foot ganglion cyst.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record which suggests that the left foot ganglion cyst markedly impacted his ability to perform his job; the Veteran appears to be working on a full-time basis.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

An evaluation of 20 percent is granted for the left foot ganglion cyst disability under Diagnostic Code 5284 subject to the law and regulations governing the payment of veterans' benefits.


REMAND

In its May 2012 remand, the Board asked that a VA examination be conducted to determine the current severity of the Veteran's service-connected sensory loss to the left fourth and fifth toes.  The examiner was to be provided a copy of the applicable rating criteria, but it does not appear that he was provided with the rating criteria.  Furthermore, the examiner requested an EMG, but the results are not of record.  Thus, the examiner who performed the June 2012 examination must provide an addendum after reviewing the rating criteria, and the EMG results should be associated with the claims file.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Provide the examiner who conducted the July 2012 VA examination with a copy of the applicable rating criteria under which the Veteran's disability of the left toes is rated and include in the claims file a copy of an EMG conducted in conjunction of the July 2012 examination and ask the examiner to list the symptoms associated with the service-connected sensory loss to the left fourth and fifth toes and comment on the severity of each symptom.  In the event that the July 2012 examiner is not available, schedule a VA medical examination for an assessment of the severity of the Veteran's service-connected disability of the left toes.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must be provided a copy of the criteria for rating these disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  The examiner must explain the rationale for all opinions given.

2.  When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


